DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2021, 08/19/2021, 10/13/2021, 10/28/2021, 11/10/2021, 11/23/2021, 12/13/2021, 01/04/2022, 01/11/2022 and 01/20/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. No. 2017/0255169, hereinafter “Lee”) in view of Sibecas et al. (US. Pub. No. 2004/0203342, hereinafter “Sibecas”).
As to claims 1, 11 and 12, Lee discloses a computer system [figures 1-2, “100”], associated with its operation method and non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of the computer system, comprising: 
a display generation component [figure 1, display unit “151”]; 
one or more processors [figure 1, controller “180”]; and 
memory [figure 1, memory “170”] storing one or more programs configured to be executed by the one or more processors [paragraph 40, store application programs executed in the watch type terminal], the one or more programs including instructions for: 
displaying, via the display generation component, a representation of a watch face user interface that is associated with one or more graphical representations of respective characters [figure 4a, display on the display surface a user interface associated with graphical representations]; 
while displaying the representation of the watch face user interface, detecting an input corresponding to a request to share the watch face user interface with an external device [figure 6a, while display time interface, detect an overlapped manner (input) to request to share the watch face with the mobile terminal, paragraph 155]; and 

Lee does not disclose in accordance with a determination that the watch face user interface is associated with less than a threshold number of graphical representations of respective characters, the process for sharing the watch face user interface with the external device includes sharing one or more characteristics of the watch face user interface including transmitting a representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface; and 
in accordance with a determination that the watch face user interface is associated with greater than or equal to the threshold number of graphical representations of respective characters, the process for sharing the watch face user interface with the external device includes sharing one or more characteristics of the watch face user interface without transmitting a representation of the one or more graphical representations of respective characters associated with the watch user interface.
Sibecas teaches a computer system [figure 1, “100”] comprising a display unit [figure 1, display screen of devices “102”-“106”] wherein in accordance with a determination that a device user interface is associated with less than a threshold number of graphical representations of respective characters, a process for sharing the device user interface with an external device includes sharing one or more characteristics of the device user interface including transmitting a representation of one or more of one or more graphical representations of respective characters associated with the device user interface [figure 12, the first portable communication device checks the length of the message “1210”, if the message length is less than the predetermined 
in accordance with a determination that the device user interface is associated with greater than or equal to the threshold number of graphical representations of respective characters, the process for sharing the device user interface with the external device includes sharing one or more characteristics of the device user interface without transmitting a representation of the one or more graphical representations of respective characters associated with the device user interface [figure 12, the first portable communication device checks the length of the message “1210”, if the message length exceeds the predetermined length, or the message exceeds a predetermined number of characters, the first portable communication device does not transmit the message by general broadcast to other external device(s), instead the first portable communication device generates a locator message specifically for locating the second portable communication device, paragraph 60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the computer system of Lee to in accordance with a determination that the watch face user interface is associated with less than a threshold number of graphical representations of respective characters, the process for sharing the watch face user interface with the external device includes sharing one or more characteristics of the watch face user interface including transmitting a representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface; and in accordance with a determination that the watch face user interface is associated with greater than or equal to the threshold number of graphical 
As to claim 2, Lee, as modified by Sibecas, discloses the computer system of claim 1, wherein transmitting the representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface includes transmitting information corresponding to one or more settings associated with characteristic features of the representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface [Lee, figures 6a-c, transmit the graphical representations of the characters of the watch face interface includes transmitting setting information associated with characteristic features such as the background image patterns].
As to claim 3, Lee, as modified by Sibecas, discloses the computer system of claim 1, wherein sharing the one or more characteristics of the watch face user interface without transmitting a representation of the one or more graphical representations of respective characters associated with the watch user interface includes transmitting one or more graphical representation templates for one or more second graphical representations of respective second characters, different from the one or more graphical representations of respective characters of the watch face user interface [Sibecas, figure 12, the first portable communication device checks the length of the message “1210”, if the message length exceeds the predetermined length, or the 
As to claim 4, Lee, as modified by Sibecas, discloses the computer system of claim 1, the one or more programs including instructions for:
while displaying the representation of the watch face user interface, detecting a sequence of one or more inputs corresponding to a request to edit the watch face user interface [Lee, figures 6a-c, detect a sequence of one or more selection inputs to edit the watch interface];
in response to detecting the sequence of one or more inputs, displaying, via the display generation component, a first user interface for selecting between a first set of characters that includes a plurality of user-customizable virtual avatars and a graphical representation of a second set of characters that includes two or more predetermined characters that are not available in the first set of characters [Lee, figures 6a-c, a first set of characters of the background image patterns of the watch interface, a second set of characters of the dial needles that are not available in the first set of characters];
while displaying the first user interface, detecting a third input corresponding to selection of the first set of characters or the second set of characters [Lee, figures 6a-c, a third input to select a different background image pattern or the dial needle style]; and
in accordance with a determination that the third input corresponds to selection of the first set of characters, displaying the representation of the watch face user interface including a 
in accordance with a determination that the input corresponds to selection of the second set of characters, displaying the representation of the watch face user interface including a second graphical representation of a currently selected character from the second set of characters [Lee, figure 6c, change the watch dial needle style in accordance with the selection of the selected needle style].
As to claim 5, Lee, as modified by Sibecas, discloses the computer system of claim 1, the one or more programs including instructions for:
while displaying the representation of the watch face user interface, detecting a fourth input corresponding to a request to edit the watch face user interface [Lee, figure 6a, detect a fourth input (wireless connection input) corresponding to a request to edit the watch interface];
after detecting the fourth input, displaying, via the display generation component, a second user interface that includes a plurality of selectable characters [Lee, figure 6a, display a plurality of selectable characters “512”];
while displaying the second user interface, detecting a selection of a character of the plurality of selectable characters [Lee, figures 6a-b, display a second user interface “511” after the selection]; and
in accordance with detecting the selection of the character, updating the representation of the watch face user interface to include a third graphical representation of the selected character [Lee, figures 6a-b, update the representation of the interface according to the selection].
As to claim 6, Lee, as modified by Sibecas, discloses the computer system of claim 1, the one or more programs including instructions for:

displaying, via the display generation component, a third user interface that includes a fourth graphical representation of a character of the one or more graphical representations of respective characters associated with the watch face user interface [Lee, figures 6a-b, display a third user interface that includes a fourth graphical representation of the background image pattern];
while displaying the fourth representation of the character, detecting a sixth input directed to changing a visual characteristic of the character [Lee, figure 6c, detect a sixth input directed to change the dial needle style]; and
in response to detecting the input directed to changing the visual characteristic, changing the visual characteristic from a first visual characteristic to a second visual characteristic different from the first visual characteristic [Lee, figure 6c, change the dial needle style in response to the input directed to change the style].
As to claim 7, Lee, as modified by Sibecas, discloses the computer system of claim 1, wherein the representation of the watch face user interface includes a fifth graphical representation of a character that corresponds to a graphical representation of a user associated with the computer system [Lee, figure 7b, a fifth graphic representation of background image pattern and dial needle style].
As to claim 8, Lee, as modified by Sibecas, discloses the computer system of claim 1, wherein sharing the one or more characteristics of the watch face user interface without transmitting a representation of the one or more graphical representations of respective 
As to claim 9, Lee, as modified by Sibecas, discloses the computer system of claim 1, wherein transmitting the representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface includes initiating a process for storing the representation of one or more of the one more graphical representations of respective characters associated with the watch face user interface on the external device [Lee, figure 7c, when a contact state between the watch type and the mobile terminal is released, the graphical representation of the characters of the watch interface is stored on the mobile device].
As to claim 10, Lee, as modified by Sibecas, discloses the computer system of claim 9, wherein initiating the process for storing the representation of one or more of the one or more graphical representations of respective characters associated with the watch face user interface on the external device includes enabling, via the external device, an ability to change one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NAN-YING YANG/            Primary Examiner, Art Unit 2622